Citation Nr: 1027504	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from March 1983 to June 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remand in January 2008 and June 2009.  This 
matter was originally on appeal from a May 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

 In June 2008, the RO received a letter from the Veteran which 
included statements that his right eye lid is beginning to droop 
and that his right upper tooth has been irritating him off and on 
and related these problems to his service-connected rhinitis.  
The Veteran also noted that he had back pain prior to exiting the 
military in 1998 and stated that he was not evaluated for his 
back condition.  In July 2008, the RO received VA Form 21-4138, 
Statement in Support of Claim, from the Veteran which essentially 
noted that due to his ankle disability, he couldn't stretch his 
calf muscle causing him knee problems.  The Board notes that 
bilateral knee condition was previously denied.  As it is unclear 
whether the Veteran wishes to file a claim for service-connection 
for right eye and right upper tooth problems or wishes to reopen 
his previously-denied claim for service connection for knee 
disability, they are being referred to the RO for appropriate 
action.  


FINDING OF FACT

At no time during the appeal period has the Veteran's rhinitis 
been manifested by polyps or by impairment approximating such a 
level of severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's January 2008 and June 2009 Remands, the 
Appeals Management Center (AMC) obtained VA medical records from 
Detroit VAMC from March 2005, scheduled the Veteran for VA 
examination, readjudicated the Veteran's claim under provision of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail below, 
and issued a Supplemental Statement of the Case.  Based on the 
foregoing actions, the Board finds that there has been compliance 
with the Board's January 2008 and June 2009 Remands.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in April 2003, March 2006, February 
2008, May 2008, September 2008, June 2009 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473, Vazquez-Flores, 22 Vet. App. at 37.  Together, the 
letters informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence, as well as how VA determines 
disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no 
private medical records that he desired to have VA obtain on his 
behalf.  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in September 2002, August 2003, and 
January 2009.  38 C.F.R. § 3.159(c)(4).  The January 2009 VA 
examiner addressed the severity of the Veteran's rhinitis in 
conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 2009 
VA examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate upon 
which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's rhinitis has been assigned a 10 percent evaluation 
for the entire appeal period.  Rhinitis is currently evaluated 
under Diagnostic Code 6522 which provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97 (2009).

In January 2002, the Veteran presented with complaint of nasal 
obstruction noted during daytime and night, right worse than 
left, itchy eyes, sneezing, and post nasal drainage.  Physical 
examination of the nose and nasal cavity demonstrated bilateral 
septal deflections right worse than left and no polyps noted.  
Assessment was rhinitis and septal deformity.  In March 2002, 
physical examination of the nose and nasal cavity demonstrated 
large inferior turbinates, septal deviation, and spurring.  CT 
scan of the sinuses showed that the sinuses were clear.  
Assessment was nasal obstruction.  

In September 2002, the Veteran underwent VA examination.  He 
reported history of rhinitis, diagnosed in 1997 when he was seen 
for the symptoms of sneezing, nasal congestion, and rhinorrhea.  
The Veteran stated that he was told by the ENT clinic at the 
Detroit VAMC that he has nasal polyps.  The CT scan done in 
February 2002 was negative for any nasal polyps.  

Physical examination demonstrated nasal mucosa was pink, no 
drainage, patent, mildly edematous inferior and middle turbinates 
bilaterally.  The examiner noted that CT scan of the sinuses done 
in February 2002 showed sinuses were well developed.  There was 
no evidence of any significant opacification, fluid collection or 
mucocele.  Sinuses, nasal septum and nasal cavity appeared 
normal.

CT scan at the time of the VA examination showed no air-fluid 
levels noted in the maxillary sinuses, minimal opacification of 
the inferior aspect of the right maxillary sinus which was noted 
to possibly be due to mucosal thickening.  No obvious bone 
destruction was noted, and the rest of the paranasal sinuses 
appeared unremarkable.  The nasal septum and nasal cavity 
appeared unremarkable.  Diagnosis was chronic perennial rhinitis.  

In October 2002, the Veteran presented with request for ENT 
referral to determine percentage of block causing progressive 
rhinitis symptoms.  Physical examination demonstrated bilateral 
purple hypertrophied nasal turbinates, right more than left, and 
questionable right side partial obstruction.  Assessment was 
rhinitis.

In August 2003, the Veteran underwent VA examination.  The 
Veteran reported that he has difficulty breathing though his nose 
and that he has rhinorrhea, chronic nasal congestion, and 
sneezing.  The Veteran stated that he has symptoms year round and 
that they are worse when the pollen and allergens are high.  The 
Veteran stated that the nasal drainage cannot be drained through 
the nose due to blockage and that the discharge is coming out of 
his eyes.  

Physical examination demonstrated nasal mucosa was pink.  There 
was moderately edematous inferior turbinates about 60 percent 
occluded bilaterally and no postnasal drainage.  CT scan of the 
nasal bones and paranasal sinuses showed the frontal, sphenoid 
and ethmoid sinuses were clear.  Minimal mucosal thickening was 
seen in the interior aspect of the right maxillary sinus.  The 
left maxillary sinus was clear.  The visualized mastoid air cells 
were clear as was the osteomeatal complex.  The visualized orbits 
and globes were unremarkable.  Impression was very minimal 
mucosal thickening seen in the inferior aspect of the right 
maxillary sinus.  Based on the report dated September 5, 2002, 
this has not significantly changed.  The remainder of the 
examination was unremarkable.  Diagnoses were chronic perennial 
rhinitis with vasomotor features and minimal maxillary sinusitis, 
right.  

In August 2008, the Veteran presented with complaint of some 
sinus drainage.  X-rays did not reveal any mucoperiosteal or air-
fluid levels to suggest sinusitis, and the walls of the sinuses 
were intact.  

An April 2009 ENT Consult Response record indicates that the 
Veteran presented with persistent nasal congestion for eight 
years with difficulty breathing through right nasal cavity more 
than left and that the Veteran had been on maximum medical 
therapy for over a year without benefits.  Physical examination 
demonstrated no lesions, right sided high septal deviation.  
Nasal endoscopy revealed left middle meatus patent, right middle 
meatus difficult to visualized secondary to deviated septum.  
Assessment was deviated nasal septum.  

A May 2009 Pre-Admission Testing Consult Response record noted on 
physical examination nose demonstrated deviated, patent bil, 
mucosa pink without discharge.  Impression was deviated septum.  
The Surgical Attending Pre-operative Note indicated key physical 
finding was septal deviation, impression was nasal obstruction, 
and plan was septoplasty, submucosal resection inferior 
turbinates.  Otolaryngology Operative Note indicates septoplasty, 
bilateral turbinate submucosal resection was performed.  Findings 
included S-shaped septum with left septal deviation superiorly 
and right inferior septal deviation and bilateral inferior 
turbinate hypertrophy.  

The Veteran underwent VA examination in July 2009.  The Veteran 
reported nasal congestion, excess nasal mucus, itchy nose, and 
watery eyes.  The Veteran reported occasional breathing 
difficulty.  Physical examination demonstrated no nasal polyps, 
septal deviation, permanent hypertrophy of turbinates from 
bacterial rhinitis, rhinoscleroma, tissue loss, scarring or 
deformity of the nose, or evidence of Wegener's granulomatosis or 
granulomatous infections.  Sinus series showed no air fluid level 
within the visualized paranasal sinuses, and the orbits appeared 
intact.  The nose was made of amalgam dental filling.  Impression 
was no sinus opacification or air-fluid level.  Diagnosis was 
chronic rhinitis status post septoplasty and turbinate reduction.  
The examiner noted that the Veteran experienced choking sensation 
with postnasal drainage and that the Veteran has to clear throat 
constantly and spit up.  The examiner also noted watery eyes.  

Otolaryngology clinic note for the Veteran's six week follow up 
status post septoplasty, submucosal resection inferior 
turbinates.  Physical examination demonstrated septum straight, 
inferior turbinates well healed, and scant drainage.  

The Veteran presented in April 2010 with complaint of allergic 
rhinitis flare.  

Based on a review of the above evidence, the Board concludes that 
entitlement to an evaluation in excess of 10 percent is not 
warranted.  At no time during the appeal period has there been a 
demonstration of any polyps.  In addition, the clinical evidence 
does not document any conditions or complications associated with 
either the Veteran's rhinitis itself or medication taken to 
control that condition.  In this regard, the Board has also 
considered the application of other Diagnostic Codes 6523 
(bacterial rhinitis) and 6524 (granulomatous rhinitis).  However, 
the Veteran has not been shown to have bacterial or granulomatous 
rhinitis.  Thus, the Veteran is not entitled to an increased 
rating under those diagnostic codes.  The record also shows that 
during the appeal period, the Veteran suffered from sinusitis, 
deviated septum, and enlarged inferior turbinates.  However, as 
there is no indication in the record that any of these conditions 
are related to the Veteran's rhinitis, an increased evaluation is 
not available under Diagnostic Codes relating to any of these 
conditions.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's service-
connected rhinitis increased in severity during the appeal period 
as to warrant a higher evaluation than the currently-assigned 10 
percent rating.  The rating criteria are tied to specific 
findings which must be shown in order to warrant a higher 
evaluation; none of which are shown in this case.  Accordingly, 
there is no basis for awarding the Veteran an evaluation in 
excess of 10 percent for rhinitis at any time during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for rhinitis 
is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


